Jenkins, P. J.
This was a suit by Sumter County for the recovery of alleged illegal commissions received by a former treasurer. The trial judge directed a verdict for the defendant, on the theory that the county should not be allowed to impeach the recitals embodied in the resolutions, passed by its board of commissioners for the purpose of borrowing money, to the effect that a casual deficiency existed and that the money was borrowed for such purpose. A'motion for a new trial, raising in various ways the question indicated, was granted, and the defendant excepted. Under the answer of the Supreme Court to questions certified to it by this court (151 Ga. 402, 107 S. E. 158), the judgment granting a new trial must be

Affwmed.


Stephens and Kill, J.J., concur.